February 24, 1977




The Honorable Mike Atkins           Opinion No. H-946
Ector County Attorney
Room 223, County Courthouse         Re: Whether a county
Odessa, Texas 79761                 hospital can employ a
                                    corporate management firm.

Dear Mr. Atkins:

     You have requested our opinion concerning the authority
of the Board of Trustees (Managers) of a county hospital
to employ a management corporation.  Under the terms of a
proposed contract, the firm would provide a qualified hospital
administrator and a financial officer, both of whom would be
employees of the firm. In addition, various consultation
services would be provided. You state that the contract
contemplates that the firm would be employed as "superintendent"
of the hospital.

     Article 4480, V.T.C.S., provides in part:

          The board of managers . . . shall appoint
          a superintendent of the hospital who shall
          hold office at the pleasure of said board.
          Said superintendent shall not be a member of
          the board, and shall be a qualified
          practitioner of medicine, or be specially
          trained for work of such character.

     Article 4485, V.T.C.S., provides that the superintendent
shall be the "chief executive officer" of the hospital. While
he is subject ,to the powers of the board of managers, he is
granted rule making power and has "general supervision and
control of the records, accounts and buildings of the hospital,
and all internal affairs . . . ."




                          P. 3956
The Honorable Mike Atkins - page 2     (H-946)



     In our opinion, the language of article 4480 clearly
implies that the superintendent must be an individual.   See
Attorney General Letter Advisory NO. 120 (1977). We are-
supported in this view by the court's decision in 'City of
Corpuy Christi v. Mireur, 214 S.W. 528 (Tex. Civ. App. --San
AntonioTwritref'd).         That case involved a city
charter provision which purportedly allowed a corporation
to serve as city treasurer. The court affirmed the judgment
of the trial court enjoining the operation of the contract
between the city and a corporate "treasurer" and stated:

          No Constitution or statute has ever contem-
          plated that a corporation should be appointed
          to and exercise the powers of any office. -Id.
          at 530.

     Accordingly, in our opinion, a board of managers of a county
hospital may not employ a corporation as superintendent of the
hospital.  However, we believe that, pursuant to the authority
of the board under article 4480 to manage the "contracts and
fiscal concerns" of the hospital, the board may contract with
a corporation to assist an individual superintendent in the
discharge of his duties. -See Attorney General Opinion WW-
1101 (1961).

                     SUMMARY

          While the board of managers of a county
          hospital may not employ a corporation as
          superintendent, the board may contract with
          a corporation to assist an individual
          superintendent in the discharge of his
          duties.




                            “fOHNL. HILL
                            Attorney General of Texas




Opinion Committee

jwb                         P. 3957